Citation Nr: 1036508	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from 
February 1, 2005, to December 6, 2009, and in excess of 20 
percent from December 7, 2009, for the service-connected 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent from 
February 1, 2005, to December 6, 2009, and in excess of 20 
percent from December 7, 2009, for the service-connected 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO, in pertinent part, awarded service 
connection for peripheral neuropathy of the bilateral extremities 
and assigned separate 10 percent ratings for each extremity 
effective from February 1, 2005.

In a February 2010 rating decision, the RO awarded an increased 
20 percent rating for the service-connected peripheral neuropathy 
of the bilateral lower extremities effective from December 7, 
2009.  As the Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and less than the maximum 
benefit available was awarded, his claims remain in controversy.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The matters were previously before the Board in December 2008 and 
remanded for further development and adjudication.  The claims 
have been returned to the Board and are now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Affording the Veteran all reasonable doubt, from the original 
award of service connection, the peripheral neuropathy of the 
right lower extremity has been productive of not more than 
moderate symptoms manifested by constant numbness and tingling in 
his feet extending to his ankles or higher; the disability is 
analogous to incomplete paralysis below the knee; there has been 
no evidence of moderately severe incompletely paralysis below the 
knee. 

3.  Affording the Veteran all reasonable doubt, from the original 
award of service connection, the peripheral neuropathy of the 
left lower extremity has been productive of not more than 
moderate symptoms manifested by constant numbness and tingling in 
his feet extending to his ankles or higher; the disability is 
analogous to incomplete paralysis below the knee; there has been 
no evidence of moderately severe incompletely paralysis below the 
knee. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent 
evaluation, and no higher, for the service-connected peripheral 
neuropathy of the right lower extremity have been met at all 
times relevant to the decision.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102,  4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for the assignment of an initial 20 percent 
evaluation, and no higher, for the service-connected peripheral 
neuropathy of the left lower extremity have been met at all times 
relevant to the decision.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102,  4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claims on appeal arise from his disagreement 
with the initial disability evaluation assigned following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent letters to the Veteran in April 2006 and 
February 2009, which notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
i.e. evidence that his peripheral neuropathy of the lower 
extremities had worsened in severity.  Notice pursuant to the 
Dingess decision was included in these letters.  The claims were 
last readjudicated in a February 2010 supplemental statement of 
the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
medical records, lay statements, and reports of VA examination.  
The Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for peripheral 
neuropathy of the bilateral lower extremities in a May 2005 
rating decision.  An initial 10 percent evaluation for each lower 
extremity was assigned effective on February 1, 2005. 

As the Veteran appealed the decision that assigned the initial 10 
percent ratings, the Board will now consider whether a higher 
evaluation is warranted for the peripheral neuropathy of the 
lower extremities at any stage since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 126. 

In a February 2010 decision the RO awarded an increased 20 
percent rating for the service-connected peripheral neuropathy of 
each lower extremity effective from December 7, 2009, the date of 
the Veteran's compensation examination.  His claims remain in 
controversy.   See AB, supra.   

The Veteran's peripheral neuropathy of the lower extremities was 
originally assigned a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).  Under this analogous code section, 
a 10 percent rating is assigned for mild, incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  A 20 percent rating is 
assigned for moderate, incomplete paralysis of the sciatic nerve.  
Id.  Additional ratings are warranted as follows: 40 percent for 
moderately severe, incomplete paralysis; 60 percent for severe, 
incomplete paralysis with marked muscular atrophy; and 80 percent 
for complete paralysis, the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  Id.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely  analogous.  38 C.F.R. § 4.20.

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's service-
connected peripheral neuropathy of the right and left lower 
extremities more closely approximates the criteria for an initial 
20 percent during the entire appeal period, and no higher.  See 
38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon examination in April 2005, the motor system 
demonstrated no muscle atrophy, rigidity, or spasticity.  There 
were no abnormal movements such as tremors or clonus noted.  The 
lower extremities were without cyanosis, clubbing, or edema.  
Reflexes were normal in the patellar and Achilles tendon.  
Sensation such as touch, vibration, and position were decreased 
in the lower extremities.  Gait and coordination were normal. 

VA outpatient treatment records simply note complaints of 
numbness and tingling in the lower extremities.  These were said 
to occur daily.  An April 2004 electromyography (EMG) showed mild 
slowing of conduction velocities in the right tibial and deep 
peroneal motor conduction studies.  The provider noted that there 
was decreased touch and vibratory sensation of both feet and 
absent ankle jerks.  

Upon examination in December 2009, the Veteran continued to 
complain of daily numbness and tingling in his feet extending up 
to the level of his ankles or higher.  The lower extremities had 
normal muscle strength, mass, and tone.  Deep tendon reflexes 
were 2+ at the knee and still absent at the ankles  There was 
reduced pin prick and temperature sensation in the toes and 
extending up to the level of the ankles bilaterally.  This was in 
the stocking distribution.  The Veteran had hyperalgia to pin 
prick sensation, which extended up to the level of the midcalf in 
a stocking distribution bilaterally.  He had reduction of 
vibratory sensation which was subtle in the toes and distally in 
the feet.  There was no change in the proprioception sensation.  
Gait was normal.  The Veteran was diagnosed with peripheral 
neuropathy affecting the feet, sensory and motor. 

In sum, on this record, a rating of 20 percent, but not higher, 
for the service-connected peripheral neuropathy of the right and 
left lower extremities is warranted for the entire period of the 
appeal.  See Fenderson, 12 Vet. App. at 126.  Notably, the 
Veteran has maintained the same complaints throughout the appeal 
period (constant numbness and tingling in the lower extremities).  
The 2005 VA examination was not as thorough as the most recent 
examination, for which the Veteran should not be penalized.  The 
Board finds that based on the continued complaints and similar 
findings in both examinations, it is reasonable to assume the 
disability has remained at the same level of severity throughout 
the appeal period.  

That being said, there has been no evidence of either moderately 
severe or severe, incomplete paralysis of the sciatic nerve with 
marked muscular atrophy or complete paralysis of the sciatic 
nerve where the foot dangles and drops and no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total disability based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Veteran remains employed.  Further, during the 
December 2009 VA examination, the Veteran indicated that the 
disabilities did not limit him in his job duties.   

As the Veteran has not raised such a claim and there is no 
objective evidence of unemployability due to the service-
connected peripheral neuropathy of the lower extremities, a TDIU 
rating is not warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected peripheral neuropathy of the lower extremities are 
exceptional or unusual as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected peripheral neuropathy of the 
lower extremities  has not caused frequent periods of 
hospitalization.  There is no objective evidence that these 
disabilities alone have caused marked interference with 
employment.  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased initial rating of 20 percent, and no higher, for the 
service-connected peripheral neuropathy of the right lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An increased initial rating of 20 percent, and no higher, for the 
service-connected peripheral neuropathy of the left lower 
extremity is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.



____________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


